Citation Nr: 0310366	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  95-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for porphyria 
cutanea tarda.

3.  Entitlement to an increased rating for residuals, shell 
fragment wound, left shoulder, currently rated at 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from May 1944 to May 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) as a result of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appellant later moved, and jurisdiction was 
transferred to the RO in St. Petersburg, Florida.  The Board 
remanded the case in March 2001 for further evidentiary 
development.  


REMAND

In the March 2001 remand, the Board informed the appellant of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002), which redefined 
VA's duty to assist.  

As part of the assistance required of VA in this case, the 
Board directed the RO to obtain all outstanding treatment 
records.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
The RO was to ask the appellant for the names, addresses, and 
dates of treatment of any physicians, hospitals, or treatment 
centers (private, VA or military) who had provided him with 
relevant treatment for his left shoulder, left eye, and 
porphyria cutanea tarda disabilities and whose records are 
not already associated with the claims file.  After securing 
the necessary releases, the RO was to make all reasonable 
efforts to obtain medical records identified by the 
appellant.  The RO was to document in the claims file 
unsuccessful attempts to obtain records and inform the 
appellant and his representative of any negative results.  

By a May 2001 letter, the RO asked the appellant for this 
information.  He responded in a statement later that month, 
reporting that he had received treatment from the VA 
outpatient clinic (VAOPC) in Fort Myers, Florida, and at 
VA Medical Centers (VAMCs) in Bay Pines and Tampa, Florida, 
and in Cincinnati, Ohio.  The RO then, in September 2001, 
sent the appellant a letter outlining the VCAA and the 
requirements for proving service connection, and asked him 
generically to provide information as to the names, places, 
and dates of any relevant treatment.  There was no reference 
in this letter to the appellant's response to the RO's May 
2001 letter.  Without any further action beyond VA 
examinations ordered by the remand, the RO adjudicated the 
claims and issued a February 2003 supplemental statement of 
the case.  

The appellant's response in May 2001 did not address the 
dates of treatment at the four VA medical facilities he 
identified, nor did the RO again contact the appellant to 
clarify his response or to report any negative results of a 
search prompted by his information.  While the duty to assist 
is not a one-way street and the appellant cannot wait 
passively for assistance, see Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), the enhanced duty to assist and notify under 
the VCAA requires more assistance than has been provided.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
Moreover, the appellant is entitled to compliance with the 
Board's May 2001 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 270 (1998).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  It must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2002).  
Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  Ask the appellant to specify the 
dates of treatment for left shoulder, 
left eye, and porphyria cutanea tarda 
disabilities he received at the VAOPC in 
Fort Myers, Florida; the VAMCs in Bay 
Pines and Tampa, Florida; and the VAMC in 
Cincinnati, Ohio.  

2.  Based on the appellant's response, 
determine which records are not already 
associated with the claims file.  Make 
all reasonable efforts to obtain medical 
records identified by the appellant.  

3.  If any attempt to obtain records is 
unsuccessful, document in the claims file 
the attempt made and inform the appellant 
and his representative of the negative 
results.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall, 11 Vet. App. at 270 
(compliance of a Court or Board directive 
is neither optional nor discretionary).  
Where the remand orders of the Board or 
the Court are not complied with, an error 
exists as a matter of law for failure to 
ensure compliance.  

5.  If a benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




